United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 12, 2006

                                                           Charles R. Fulbruge III
                             No. 05-51241                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ALFREDO QUEZADA,
                                    Defendant-Appellant.
                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:05-CR-338-3
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Alfredo Quezada appeals his 212-month sentence for

possession with intent to distribute heroin pursuant to 21 U.S.C.

§ 841(b)(1)(C).    The Government does not seek enforcement of the

sentence appeal waiver provision of the written plea agreement.

     Quezada contends that his trial counsel was ineffective for

failing to seek a downward departure or an offense level

reduction pursuant to U.S.S.G. § 3B1.2 and for failing to object

to the calculation of Quezada’s criminal history points.

However, Quezada does not challenge the application of the career

offender guideline, U.S.S.G. § 4B1.1, nor does he argue that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51241
                                 -2-

counsel was ineffective for failing to object to the application

of this guideline.   Quezada’s offense level and criminal history

category were dictated by § 4B1.1.     Accordingly, Quezada was not

prejudiced by any allegedly deficient performance by counsel

regarding the calculation of a guideline range that would have

been applicable otherwise, but was not.    Quezada has failed to

show that counsel was ineffective.     See Strickland v. Washington,

466 U.S. 668, 694 (1984).

     Quezada makes no argument showing that a limited role in an

offense, which is provided for in § 3B1.2, is not adequately

taken into consideration under the Sentencing Guidelines.    He has

not adequately briefed any argument that counsel was ineffective

for failing to move for a downward departure based on Quezada’s

limited role in the offense, and we will not address the issue.

See United States v. Brace, 145 F.3d 247, 255-56 (5th Cir. 1998)

(en banc); FED. R. APP. P. 28(a)(9).

     The judgment of the district court is AFFIRMED.